Citation Nr: 1143631	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  94-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 19, 2005, for the award of a total disability rating due to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel






INTRODUCTION

The Veteran served on active duty from December 1963 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted entitlement to TDIU effective October 19, 2005.  The Veteran appealed the RO's decision with respect to the effective date assigned.  

When this matter was initially before the Board in August 2010, the Board denied entitlement to an effective date prior to October 19, 2005, for the award of a TDIU.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2011, granted the parties' joint motion for remand, vacating the Board's August 2010 decision and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the January 2011 joint motion for remand, the parties agreed that in discussing whether VA had satisfied its duty to assist, the Board erred because it failed to address whether a retrospective medical opinion was necessary to adjudicate this claim.  

A formal claim for TDIU was received by VA on May 20, 1993.  There is no other unadjudicated formal or informal claim for TDIU prior to that claim.  At the time this claim was received, service connection was only in effect for chronic subluxation of the left ankle rated at 20 percent.  The claim was denied in a December 1993 rating decision because the evidence did not show that the Veteran was prohibited from substantial gainful employment due to his left ankle disability.  

During the claims period service connection was awarded for additional disabilities: left knee strain with moderate instability rated at 0 percent effective February 22, 1994; posttraumatic arthritis of the left ankle rated at 10 percent from July 10, 1997; degenerative arthritis of the left knee rated at 10 percent from April 5, 2001; and a low back disorder rated at 10 percent effective July 10, 1998.  The RO later increased the evaluation for left knee strain with moderate instability to 20 percent, effective April 5, 2001.  In a May 2006 rating decision, the RO increased the evaluation for the low back disorder to 40 percent, effective October 19, 2005.  The RO also granted entitlement to TDIU, and assigned an effective date of October 19, 2005.  In awarding TDIU, the RO indicated that October 19, 2005 was the date that the Veteran first met the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a) and the date the evidence first established that he was unemployable due to his service-connected disabilities.  Indeed, the Veteran's combined rating was 20 percent in November 1986, 30 percent beginning in July 1997, 40 percent beginning in July 1998, 50 percent beginning in April 2001, and 70 percent beginning in October 2005.  Accordingly, prior to October 19, 2005, the combined rating for the Veteran's service-connected disabilities was less than total and he did not meet the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The Board notes that when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the Veteran has submitted a retrospective opinion from a vocational consultant that discusses the impact of the Veteran's service-connected disabilities on his employability since 1993.  The consultant opines that had the Veteran's ankle and knee pain not been as severely disabling from 1993 to 2005, his vocational options would have included lower-skilled, primarily sedentary occupations such as bench assembler, parking lot attendant, surveillance system monitor and the like.  However, the consultant noted, the Veteran has been unable to work in any capacity since June 1993, including any sedentary work, as "severe pain adversely affects competitive levels of occupational persistence, pace, and concentration."  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b) TDIU consideration."  Id.  In this case, even if the Board were to determine that the Veteran's service-connected disabilities rendered him unemployable prior to October 19, 2005, and thus, prior to the date that he met the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), the Board is precluded from awarding him a TDIU on an extraschedular basis (i.e. under 38 C.F.R. § 4.16(b)) in the first instance.  The RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that the RO can do so.

Also, in light of the evidence of record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected disabilities, for the period from May 1993 to October 2005, would be most helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records, send the claims file to an appropriate VA examiner for a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected ankle, left knee, and low back disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for the period prior to October 19, 2005.  

In offering this assessment, the examiner must specifically discuss the findings and conclusions set forth in the September 2011 private report prepared by Vocational Consultant Carl E. Barchi.

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

All findings and conclusions should be set forth in a legible report.

2.  Then, refer his claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU based on an extraschedular basis for the period prior to October 19, 2005.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case to the Veteran and his attorney and provide the Veteran and his attorney an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

